Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Academic Institute of Pathology,
(CLIA No.: 45D0722508),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-881
Decision No. CR3808

Date: April 22, 2015

DECISION

Petitioner, Academic Institute of Pathology, appeals the determination of the Centers for
Medicare & Medicaid Services (CMS) to suspend and revoke Petitioner’s Clinical
Laboratory Improvement Amendments of 1988 (CLIA) certificate and to cancel
Petitioner’s approval to receive Medicare payments. For the reasons explained below,

I find that there is a legitimate basis for CMS to suspend Petitioner’s CLIA certificate and
cancel Petitioner’s Medicare payments effective February 11, 2014, and to revoke
Petitioner’s CLIA certificate, effective as of the date of this decision.

I. Background

Petitioner is a non-waived laboratory located in Bellaire, Texas, and holds a CLIA
certificate to perform high-complexity testing. CMS issued two notice letters to
Petitioner dated January 30, 2014. The first letter involved the findings from a complaint
investigation survey ended on July 10, 2013, by the American Society of
Cytotechnologists (ASCT). ASCT found Petitioner was not in substantial compliance
with four conditions of participation: 42 C.F.R. § 493.803, Successful participation;

42 C.F.R. § 493.1221, Cytology; 42 C.F.R. § 493.1441, Laboratories performing high

complexity testing, laboratory director; and 42 C.F.R. § 493.1447, Laboratories
performing high complexity testing, technical supervisor. Based on its determinations of
noncompliance, CMS informed Petitioner that it was proposing the cancellation of
Petitioner’s approval to receive Medicare payments for laboratory services, and
suspension of Petitioner’s CLIA certificate effective February 11, 2014. CMS also
informed Petitioner that if it imposed these sanctions and Petitioner filed an appeal, its
CLIA certificate would not be revoked pending a decision from an administrative law
judge (ALJ).

The second letter, also dated January 30, 2014, involved the findings from a
recertification survey by the Texas Department of State Health Services (DSHS) ending
on July 11, 2013. DSHS found that Petitioner was out of compliance with the conditions
required for participating in the CLIA program and also found that the deficiencies posed
immediate jeopardy to the patients that Petitioner serves. Specifically, CMS found
Petitioner out of compliance with the following conditions: 42 C.F.R. § 493.801,
Enrollment and testing of samples; 42 C.F.R. § 493.1240, Pre-Analytic System; and

42 C.F.R. § 493.1441, Laboratory Director, Laboratories performing high complexity
testing. CMS Ex. 1.

The notice further explained that DSHS determined that Petitioner was not in compliance
with CLIA conditions because Petitioner took its proficiency testing samples to another
CLIA laboratory for analysis and then reported those results to the proficiency testing
agency as if they had been performed at Petitioner’s laboratory. See 42 C.F.R. §§
493.801(b)(4) (2012) and 493.1840(a)(3) and (b) (2012). These condition-level
violations required revocation of a laboratory’s certificate for at least one year. Id.
Therefore, CMS informed Petitioner that, effective February 11, 2014, it was canceling
Petitioner’s approval to receive Medicare payments for its services and suspending
Petitioner’s CLIA certificate. CMS further informed Petitioner that its CLIA certificate
would be automatically revoked if Petitioner did not timely file an appeal, and if
Petitioner did appeal, the revocation would become effective on the date of the ALJ
decision if CMS’s determination was upheld.

On March 25, 2014, Petitioner filed an appeal. The case was assigned to me for hearing
and decision, and I issued an Acknowledgment and Prehearing Order (Prehearing Order).
1 instructed the parties to make all of their arguments in their prehearing exchanges,
including any motions for summary judgment. CMS timely filed a motion for summary
judgment and prehearing brief (CMS Br.) together with its supporting exhibits, CMS Exs.
1-34. In its prehearing brief, CMS explains that although the two surveys in July 2013
found Petitioner out of substantial compliance with the CLIA requirements, CMS
specifically imposed its sanctions based on the DSHS recertification survey findings.
CMS Br. at 4, 5.

In my Prehearing Order, I directed Petitioner to file its prehearing exchange, including its
list of proposed exhibits, copies of its proposed exhibits, a list of all proposed witnesses
(including the written direct testimony of any witness filed as an exhibit), and prehearing
brief by August 11, 2014. Petitioner did not file its prehearing exchange or a response to
CMS’s motion for summary judgment and prehearing brief by August 11, 2014.

I issued an Order to Show Cause on August 27, 2014, directing Petitioner to show cause,
in writing, by no later than September 11, 2014, why its case should not be dismissed for
abandonment and directing Petitioner to provide an explanation as to why I should find
good cause for Petitioner’s failure to timely file its required submission.

After I issued the Order to Show Cause, I received Petitioner’s prehearing brief, on
September 2, 2014, which was postmarked August 26, 2014. In its brief, Petitioner
states:

Petitioner notes its inadvertent oversight in failing to file this document by
the date of August 11, 2014 set by the Court. Petitioner begs the
indulgence of the Court and asks that it accept this filing only 15 days
late.

P. Br. at 1. Petitioner indicated it had no proposed exhibits “apart from those already on
file,”' and that it proposed Gonzales Uribe-Botero, M.D., the laboratory owner and
director, as its only witness. P. Br. at 1. However, Petitioner did not submit written
direct testimony for Dr. Uribe-Botero as required in my Prehearing Order. See
paragraphs la, 2, 4, and 6. Petitioner did not object to any of CMS’s exhibits, nor did it
indicate it wished to cross-examine CMS’s two proposed witnesses. I admit CMS Exs. 1-
34 into the record.

On September 4, 2014, Petitioner submitted its response to my Order to Show Cause.
Although Petitioner generally claims that good cause exists for its failure to meet the
deadlines set in my Order, it nevertheless admits its failure to timely file was due to “its
inadvertent oversight” and not because of any circumstances beyond its ability to control.
Response to Order to Show Cause at 1. In fact, Petitioner states that, in light of CMS’s
exchange, it determined as of the due date for its submission that it had nothing further to
add in the way of exhibits or argument other than what had previously been filed by the
parties. Response to Order to Show Cause at 3. Petitioner contends that the resolution of
the issues generally do not require any further extensive filing of documents or testimony

' With its hearing request, Petitioner submitted a copy of the January 30, 2014 notice
letter from CMS regarding the ASCT survey, two email chains from CMS to Petitioner’s
counsel dated February 13, 2014 and February 14, 2014, and a copy of the Form 2567
from the survey completed on July 10, 2013 by ASCT.
by either party except for testimony regarding steps Petitioner took to bring itself back
into compliance. Id.

I do not find Petitioner has shown good cause for the late filing of its submission under
any reasonable definition. However, Petitioner is not disputing any material fact from
either survey, specifically agreeing that it referred its Proficiency Testing (PT) samples to
another laboratory for testing and that it reported those PT results as if it had tested the
PT samples in its own laboratory. Thus Petitioner recognizes that its case involves a
question of law, and it asks that I exercise discretion to allow Petitioner to continue to
operate and to allow the lab director, Dr. Uribe-Botero, to continue to direct his other
laboratory, which he used to test Petitioner’s PT sample. CMS also did not believe it was
necessary to conduct an in-person hearing. Therefore, I decide this matter on the merits
of the written record.

Il. Issue

Whether CMS had a legitimate basis to cancel Petitioner’s Medicare payments
and to suspend and revoke Petitioner’s CLIA certificate.

Ill. Findings of Fact and Conclusions of Law

I. CMS had a legitimate basis for suspending and revoking Petitioner’s
CLIA certificate and for canceling Petitioner’s Medicare payments.

The applicable regulation for the time period in question requires, as a condition for
participation in the Medicare program, that a laboratory must enroll in a PT program and
must test PT samples it receives from the PT program in the same manner as it tests
patient samples. 42 C.F.R. § 493.801(b) (2012). That regulation further provides:

The laboratory must not send PT samples or portions of samples to another
laboratory for any analysis which it is certified to perform in its own
laboratory. Any laboratory that CMS determines intentionally referred its
proficiency testing samples to another laboratory for analysis will have its
certification revoked for at least one year. Any laboratory that CMS
receives proficiency testing samples from another laboratory for testing
must notify CMS of the receipt of those samples.

42 C.F.R. § 493.801(b)(4) (2012). Similarly, CMS must revoke a laboratory’s CLIA
certificate for at least one year if it determines the laboratory intentionally referred its PT
samples to another laboratory for analysis. 42 C.F.R. § 493.1840(b)(2012).

After a surveyor determined Petitioner reported another laboratory’s results as its own,
Petitioner’s director conceded he did not have a working hematology analyzer, and he
sent the samples to his other laboratory for testing. CMS Ex. 13, at 2. Because I find that
CMS had a legitimate and undisputed basis to revoke Petitioner’s CLIA certificate for at
least one year pursuant to 42 C.F.R. §§ 493.801(b)(4)(2012), 493.1840(a)(3) and
(b)(2012) for its PT practices, it is unnecessary for me to discuss the other deficiencies
CMS cited at 42 C.F.R. §§ 493.1240(2012) and 493.1441(2012).

The applicable regulations also provide that CMS cancel a laboratory’s approval to
receive Medicare payment for its services if CMS suspends or revokes the laboratory’s
CLIA certificate. The cancellation may be imposed before a petitioner files a hearing
request when, as here, CMS determines the condition-level violations pose immediate
jeopardy. See 42 C.F.R. §§ 493.1842(a) and (c)(2012), 493.1844(b)(4) and (d)(2),
(4)(2012).

2. I may not review CMS’s discretion to enforce CLIA and impose
sanctions against Petitioner.

Petitioner contended that, shortly after its filing deadline, it became aware that the Taking
Essential Steps for Testing (TEST) Act of 2012 (Pub. L. 112-202), approved on
December 4, 2012, amended, in part, 42 U.S.C § 263a. It argues that section 263a(i)(4)
now states that “[a]ny laboratory that the Secretary [of Health and Human Services]
determines intentionally refers its proficiency testing samples to another laboratory for
analysis may have its certificate revoked for at least one year... .” Emphasis added.
Petitioner asserts that since the TEST Act amendments changed the “shall” to “may,” the
Secretary now has discretion about when to revoke a laboratory’s CLIA certificate for
intentional referral of PT samples.”

Petitioner does not dispute that it intentionally referred its PT samples and reported the
results as its own. P. Br. at 3. Petitioner claims to have “misunderstood the CLIA
regulations and made a mistake.” Jd. Petitioner asks that I use my discretion to deny the
“harsh penalty of decertification” because this laboratory serves an “urban, generally
lower-income section” of Houston and CMS’s sanctions “would decrease the availability
of health services in the community.” P. Br. at 2. However, here the Secretary exercised
her discretion when CMS issued the January 30, 2014 letter notifying Petitioner of
CMS’s determination that Petitioner intentionally referred PT samples. CMS also
determined that this deficiency, as well as the other two condition-level deficiencies cited
in the survey, posed immediate jeopardy to the patients whom Petitioner served.
Petitioner does not dispute that these condition-level deficiencies existed. Rather,
Petitioner contends that it cooperated with CMS during the investigation and took
remedial measures to correct the alleged deficiencies.

> The regulations implementing the TEST Act changes, however, were not effective until
July 11, 2014, and therefore do not apply to the July 2013 survey or to the January 30,
2014 notice letter. See 79 Fed. Reg. 25,463 (May 2, 2014).
I am bound by the extant regulations, and there is no dispute here that Petitioner
intentionally referred its PT samples to another laboratory. I am unable to substitute my
discretion for the Secretary’s. My authority here is limited to determine if there was a
legitimate basis for the sanctions CMS imposed because Petitioner did not comply with
CLIA requirements, regardless of how well Petitioner may have cooperated or later
complied.

3. CMS’s enforcement actions were appropriate.

Petitioner cites Medimex Clinical Laboratory, DAB CR1025 (2003), for the proposition
that the purpose of CLIA is not to punish laboratories but to strengthen federal oversight
of laboratories in order to ensure that tests are accurate and reliable. P. Br. at 4.
Therefore, Petitioner argues CMS’s goals can be accomplished without revocation of its
CLIA certificate. However, in Medimex, the ALJ did not reverse CMS’s sanctions as
punitive measures but rather affirmed the sanctions.

The ALJ explained—

The purpose of the CLIA is not to punish laboratories, but to strengthen
federal oversight of laboratories in order to ensure that test results are
accurate and reliable. 57 Fed. Reg. 7218 (1992). Thus, the regulatory
enforcement scheme is designed to protect all individuals served by
laboratories against substandard testing of specimens, and to safeguard the
general public against health and safety hazards that might result from
laboratory activities. 42 C.F.R. § 493.1804(a)(1), (2). In light of the
principles here enunciated, I must consider whether the evidence supports a
finding of noncompliance and whether Petitioner violated one or more
conditions of participation. Once a basis for the imposition of principal
sanctions is established, the inexorable results will ensue, with the purpose
of protecting the public from improper and incompetent laboratory
activities.

DAB CR 1025 at VLF.1. I find that the Secretary’s determination to revoke Petitioner’s
CLIA certificate under the circumstances here, where Petitioner acknowledges there were
condition-level deficiencies, is an appropriate act to protect patients from inaccurate and
unreliable laboratory testing and comports with the purpose of CLIA.

IV. Conclusion
It is undisputed that Petitioner violated a condition-level requirement when it

intentionally referred its proficiency testing samples to another laboratory and reported
the results as its own. I find a legitimate basis, therefore, for CMS’s determination to
suspend Petitioner’s CLIA certificate and cancel Petitioner’s Medicare payments,
effective February 11, 2014, and to revoke Petitioner’s CLIA certificate, with the
revocation effective for at least one year from the date of this decision.

/s/

Joseph Grow
Administrative Law Judge
